DETAILED ACTION
This action is in response to the amendment filed 8/18/2022.  Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species III in the reply filed on 8/18/2022 is acknowledged.
Claims 2-6 and 15-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/18/2022.

Information Disclosure Statement
The information disclosure statement filed 8/21/2020 is acknowledged and has been considered by the examiner.

Drawings
The drawings were received on 8/21/2020.  These drawings are acceptable.

Claim Objections
Claims 11-14 contain the following informalities:  
Claim 11 recites the limitation “and second gate” in line 4.  It appears that the limitation should be “and a second gate”.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a tilting mechanism in claim 1, a vertical motion actuation mechanism in claim 9, a tilting mechanism in claim 11, and a vertical motion actuation mechanism in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation “an electronics device processing system” in lines 12-13.  Claim 11 recites the limitation “an electronics device processing system” in line 7.  Does the recitation of “an electronics device processing system” in lines 12-13 refer to the same structural element as the recitation of “an electronics device processing system” in line 7?  Does the recitation of “an electronics device processing system” in lines 12-13 refer to different structural element than the recitation of “an electronics device processing system” in line 7?  It appears that the recitation of “an electronics device processing system” in lines 12-13 refers to the same structural element as the recitation of “an electronics device processing system” in line 7.  Further, it is considered that the recitation of “an electronics device processing system” in lines 12-13 should be “the electronics device processing system”.
Claim 13 recites the limitation “an open gate position” in line 10.  Claim 13 recites the limitation “an open gate position” in line 7.  Does the recitation of “an open gate position” in line 10 refer to the same structural element as the recitation of “an open gate position” in line 7?  Does the recitation of “an open gate position” in line 10 refer to different structural element than the recitation of “an electronics device processing system” in line 7?  It appears that the recitation of “an open gate position” in line 10 refers to the same structural element as the recitation of “an open gate position” in line 7.  Further, it is considered that the recitation of “an open gate position” in line 10 should be “the open gate position”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9, 11, 13 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kondoh (US 9).  Claim(s) 11 and 13 will be treated as best understood in view of the rejections under 35 U.S.C. 112(b) above.
Regarding claim 1, the Kondoh reference discloses a dual gate system (30), comprising: a first gate (31) configured to form a first seal (the first gate 31 closes opening portions at the vacuum processing chamber 11-16; see col. 4, lines 42-45) against a first slot (considered the opening portions at the vacuum processing chamber 11-16; see col. 4, lines 42-45) on a first side of the dual gate system that couples to a first chamber (it is considered that the vacuum processing chamber 11-16 constitute a first chamber) of an electronics device processing system (1; the system relates to semiconductor wafer manufacturing; col. 1, lines 19-25); a second gate (32) configured to form a second seal (the second gate 32 closes opening portions at the vacuum transfer chamber 10; see col. 4, lines 45-47) against a second slot (considered the opening portions at the vacuum transfer chamber 10; see col. 4, lines 45-47) on a second side of the dual gate system that couples to a second chamber (10) of the electronics device processing system; wherein the second side is opposite the first side (see figure 2 for the first gate 31 and the second gate 32 being on opposite sides); a shaft (33) coupled to the first gate, to the second gate, and to a tilting mechanism (pivot 36 within the slot 37 of the guide 38 constitutes a tilting mechanism), wherein the first gate is coupled to a first side of the shaft (see figure 2), and wherein the second gate is coupled to a second side of the shaft (see figure 2); wherein the tilting mechanism is configured to: seal the first gate to the first slot by tilting together, about a pivot point (36), the shaft, the first gate, and the second gate to a first sealed gate position where the first gate is compressed against the first side of the dual gate system (see col. 6, lines 4-33), seal the second gate to the second slot by tilting together, about the pivot point, the shaft, the first gate, and the second gate to a second sealed gate position where the second gate is compressed against the second side of the dual gate system (see col. 6, lines 53-56), and control at least one of a velocity or a force of the shaft, the first gate, and the second gate (the force provided to the shaft is controlled by the guide mechanism 39 and the rotor 42).  
In regards to claim 9, the Kondoh reference discloses wherein the shaft is further coupled to a vertical motion actuation mechanism (an air cylinder 48 is utilized to raise the valve element supporting member / shaft 33; see col. 6, lines 10-15) configured to move the shaft, the first gate and the second gate vertically, wherein the vertical motion actuation mechanism is configured to: move together the shaft, the first gate, and the second gate vertically downward to an open gate position (considered the position depicted in figure 2), and move together the shaft, the first gate, and the second gate vertically upward from an open gate position prior to tilting to seal the first gate or to seal the second gate (considered the position depicted in figure 5), and wherein both the first gate and the second gate are open in the open gate position (considered the position depicted in figure 6) (see col. 6, lines 4-56).  
Regarding claim 11, the Kondoh reference discloses the structure wherein one of ordinary skill in the art would perform the method of making and/or using a dual gate system (30) comprising controlling an actuator (air cylinders 48) to tilt together, about a pivot point (36) and in a first direction (considered to the left in orientation depicted in figure 5), at a controlled velocity and/or force, a shaft (33), a first gate (31) coupled to a first side of the shaft, and [a] second gate (32) coupled to a second side of the shaft (see figure 2 for the first gate 31 being orientated on the opposite side of the shaft 33 from the second gate 32), to a first sealed gate position (the first gate 31 closes opening portions at the vacuum processing chamber 11-16; see col. 4, lines 42-45), wherein the first sealed gate position comprise a first seal (considered the sealing of the first gate 31 to seal the opening portions at the vacuum processing chamber 11-16; see col. 4, lines 42-45) of the first gate (31) against a first slot (considered the opening portions at the vacuum processing chamber 11-16; see col. 4, lines 42-45) on a first side of the dual gate system that couples to a first chamber (vacuum processing chamber 11-16) of an electronics device processing system (1; the system relates to semiconductor wafer manufacturing; col. 1, lines 19-25); and controlling the actuator to tilt together, about the pivot point and in a second direction (considered to the right in the orientation depicted in figure 5), at the controlled velocity and/or force, the shaft, the first gate, and the second gate, to a second sealed gate position (the second gate 32 closes opening portions at the vacuum transfer chamber 10; see col. 4, lines 45-47 and col. 4, lines 53-56), wherein the second sealed gate position comprises a second seal (considered the sealing of the second gate 32 to seal the opening portions at the vacuum transfer chamber 10; see col. 4, lines 42-45 and col. 4, lines 53-56) of the second gate against a second slot (considered the opening portions at the vacuum transfer chamber 10; see col. 4, lines 45-47) on a second side of the dual gate system that couples to a second chamber (10) of an electronics device processing system; wherein the velocity and/or the force are controlled via a tilting mechanism (see at least col. 6, lines 4-15).  
In regards to claim 13, the Kondoh reference discloses the structure wherein one of ordinary skill in the art would perform the method of making and/or using including vertically moving together the shaft, the first gate, and the second gate via a vertical motion actuation mechanism (air cylinder 48 is utilized to raise and lower the shaft 33, the first gate 31 and the second gate 32; see at least col. 6, lines 4-15), wherein to open a sealed first gate or a sealed second gate, the method comprises: moving together the shaft, the first gate, and the second gate to an initial non-tilted position (considered the position depicted in figure 5), and moving together the shaft, the first gate, and the second gate vertically downward to an open gate position (considered the position depicted in figure 2) (see col. 6, lines 36-42); wherein to seal the first gate or to seal the second gate, the method comprises: moving together the shaft, the first gate, and the second gate vertically upward from an open gate position prior to tilting, and wherein both the first gate and the second gate are open in the open gate position (see col. 6, lines 4-35).
Regarding claim 18, the Kondoh reference discloses a dual gate system (30) comprising: a first gate (31) configured to form a first seal (the first gate 31 closes opening portions at the vacuum processing chamber 11-16; see col. 4, lines 42-45) against a first slot (considered the opening portions at the vacuum processing chamber 11-16; see col. 4, lines 42-45) on a first side of the dual gate system that couples to a first chamber (it is considered that the vacuum processing chamber 11-16 constitute a first chamber) of an electronics device processing system (1; the system relates to semiconductor wafer manufacturing; col. 1, lines 19-25); a second gate (32) configured to form a second seal (the second gate 32 closes opening portions at the vacuum transfer chamber 10; see col. 4, lines 45-47) against a second slot (considered the opening portions at the vacuum transfer chamber 10; see col. 4, lines 45-47) on a second side of the dual gate system that couples to a second chamber (10) of the electronics device processing system (1), wherein the second side is opposite the first side (see figure 2 for the first gate 31 and the second gate 32 being on opposite sides); a shaft (33) coupled to the first gate, to the second gate, and to a sealing mechanism (see below for the elements of the sealing mechanism), wherein the first gate is coupled to a first side of the shaft (see figure 2), and wherein the second gate is coupled to a second side of the shaft (see figure 2); wherein the sealing mechanism comprises: a first cam follower track (53 within the plate 52 that is connected to the shaft 44 as depicted in figure 6) configured to seal the first gate to the first slot by moving the shaft, the first gate, and the second gate along the first cam follower track to a first sealed gate position (see at least col. 5, lines 26-44 and col. 6, lines 4-33); a second cam follower track (55 within the second plate 54 that is connected to the shaft 45) configured to seal the second gate to the second slot by moving the shaft, the first gate, and the second gate along the second cam follower track to a second sealed gate position (see at least col. 5, lines 45-58 and col. 6, lines 53-56); a cam follower track switch (it is considered that the operation of either of the left-hand or the right-hand air cylinders 48 causes the rotating axis 40 to be controlled by the first plate 52 or the second plate 54) configured to switch between the first cam follower track and the second cam follower track; and a controller configured to control at least one of a velocity or a force of the shaft, the first gate, and the second gate (the force provided to the shaft is controlled by the guide mechanism 39 and the rotor 42).  
In regards to claim 19, the Kondoh reference discloses wherein the cam follower track switch comprises a pneumatic cylinder (48).
In regards to claim 20, the Kondoh reference discloses the structure wherein one of ordinary skill in the art would perform the method of making and/or using the dual gate system (30) comprising controlling an actuator (air cylinders 48 which include shafts 44 and 45) to move together, along the first cam follower track (track 53 within plate 52) and in a first direction, at a controlled velocity and/or force, the shaft, the first gate, and the second gate, to a first sealed gate position (considered the position depicted in figure 6; see at least col. 5, lines 26-44 and col. 6, lines 4-33); controlling the actuator to move together, along the second cam follower track (track 55 within the plate 54) and in a second direction, at the controlled velocity and/or force, the shaft, the first gate, and the second gate, to a second sealed gate position (see at least col. 5, lines 45-58 and col. 6, lines 53-56); and controlling the cam follower track switch to switch between the first cam follower track and the second cam follower track ((it is considered that the operation of either of the left-hand or the right-hand air cylinders 48 causes the rotating axis 40 to be controlled by the first plate 52 or the second plate 54).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 7, 8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kondoh (US 7198251) in view of Surprenant (US 20170037977).  Claim(s) 12 will be treated as best understood in view of the rejections under 35 U.S.C. 112(b) above.
In regards to claim 7, the Kondoh reference does not wherein: at least a portion of the first side to which the first gate makes contact is at a first angle to vertical such that the first gate orthogonally contacts the portion of the first side upon tilting to the first sealed gate position to seal the first slot; and at least a portion of the second side to which the second gate makes contact is at a second angle to vertical such that the second gate orthogonally contacts the portion of the second side upon tilting to the second sealed gate position to seal the second slot.  
However, the Surprenant reference teaches a gate valve assembly having a first gate (30) that interacts with a first seat (38) wherein the seating surface of the first seat is angled at a first angle to the vertical at approximately 15 degrees (see paragraph [0016], lines 23-23) in order to permit the first gate to be closed more tightly to the periphery of the seat (see paragraph [0017], lines 1-5).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to design the valve seats that the first gate and the second gate of the Kondoh reference at an angle to the vertical as taught by the Surprenant reference such that the respective gate orthogonally contacts the portion of the respective side / seat upon tilting to the respective sealed gate position to seal the respective slot in order to permit the respective gate to be closed more tightly to the periphery of the respective side.
In regards to claim 8, the Surprenant reference of the combination of the Kondoh reference and the Surprenant reference discloses wherein the angle is approximately 15 degrees.
In regards to claim 12, the Kondoh reference does not disclose wherein at least a portion of the first side to which the first gate makes contact is at a first angle to vertical such that the first gate orthogonally contacts the portion of the first side upon tilting to the first sealed gate position to seal the first slot; and wherein at least a portion of the second side to which the second gate makes contact is at a second angle to vertical such that the second gate orthogonally contacts the portion of the second side upon tilting to the second sealed gate position to seal the second slot.  
However, the Surprenant reference teaches a gate valve assembly having a first gate (30) that interacts with a first seat (38) wherein the seating surface of the first seat is angled at a first angle to the vertical at approximately 15 degrees (see paragraph [0016], lines 23-23) in order to permit the first gate to be closed more tightly to the periphery of the seat (see paragraph [0017], lines 1-5).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to design the valve seats that the first gate and the second gate of the Kondoh reference at an angle to the vertical as taught by the Surprenant reference such that the respective gate orthogonally contacts the portion of the respective side / seat upon tilting to the respective sealed gate position to seal the respective slot in order to permit the respective gate to be closed more tightly to the periphery of the respective side.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kondoh (US 7198251) in view of Kim et al. (US 20190011061).
In regards to claim 10, the Kondoh reference does not expressly disclose wherein the first gate and the second gate are both removable from the shaft.  
However, the Kim et al. reference teaches a bidirectional gate valve having a first gate and a second gate (200) connected to a shaft (300) wherein the first gate and the second gate are both removable from the shaft (see figure 2 for the gate 200 being removed from the shaft 300).
The substation of one known element (the first gate and the second gate being removable from the shaft as shown in Kim et al.) for another (the first gate and the second gate being disposed on the shaft as shown in Kondoh) would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art since the substitution of the first gate and the second gate in the Kim et al. reference would have yielded predictable results, namely a manner to remove the first gate and the second gate from the shaft in order to permit a user to replace the first gate and the second gate without needing to replace the shaft at the same time.

Allowable Subject Matter
Claim 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
In regards to claim 14, the prior art of record does not disclose or suggest the method including receiving, by a controller, a position trajectory for the shaft, the first gate, and the second gate; receiving, by the controller, a position measurement from a continuous position sensor that continuously determines the position of the shaft, the first gate, and the second gate; generating, by the controller, a control signal based on the position trajectory, the position measurement, and the tilting mechanism coupled to the shaft; transmitting, by the controller, the control signal to the tilting mechanism; and causing, by the controller, operation of the tilting mechanism in combination with the other limitations of the claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hayashi et al. (US 6966538) discloses a bi-faced gate valve assembly that includes a cam track.  Kim (US 20080237513) discloses a gate valve assembly having a cam track.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J. Rost, whose telephone number 571-272-2711.  The examiner can normally be reached on Monday-Friday (9:00AM-5:30PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.J.R/Examiner, Art Unit 3753                                                                                                                                                                                                        
/CRAIG J PRICE/Primary Examiner, Art Unit 3753